Title: Notes on the Sinking Fund and the Proclamation of Neutrality, 7 May 1793
From: Jefferson, Thomas
To: 


May 7. We met as trustees of the sinking fund. For the opinion I delivered see my note of May 8. to E. R. and for his see his answer of May 9.—On the business of the sinking fund, we had meant to have come to a resolution to ask of the Pres. if there was any money under the loans at our disposal, the occasion of laying it out being favorable. But H. produced a letter just received from our bankers informing him of the impossibility of effecting the new loan which had been ordered (and of which I had not heard before). On this I declared it as my opinion that if the money on hand was not sufficient to pay our next installment to France and also to purchase public debt, (of which I could not be a judge, only knowing that our next installment would be of between 6. and 700,000 D. and was approaching) I should be against failing in the payment which was a positive engagement whereas the purchase of public debt was voluntary. So nothing was done.

When the question was whether the proclamation of Apr. 22 should be issued, E. R. observed that there should be a letter written by me to the ministers of the belligerent powers to declare that it should not be taken as conclusive evidence against our citizens in foreign courts of Admiralty for contraband goods.—Knox suddenly adopted the opinion  before Hamilton delivered his. Hamilton opposed it pretty strongly. I thought it an indifferent thing but rather approved E.R.’s opinion. The President was against it: but observed that as were three for it, it should go. This was the first instance I had seen of an opportunity to decide by a mere majority including his own vote.
